DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,809,737. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application would have been obvious to one of ordinary skill in the art in view of the claims of the U.S. Patent No. 10,809,737.
Claim 21:
U.S. Patent No. 10,809,737 teaches:
A detector device, comprising a processor that determines a plurality of first estimates of an angle of detection from a plurality of first receivers separated by a first spacing between adjacent ones of the first receivers; determines a plurality of second estimates of the angle of detection from a plurality of second receivers that are staggered with the first receivers such that each second receiver is offset from a center of the first spacing between adjacent ones of the first receivers on opposite sides of the second receiver; identifies which one of the first estimates is closest in value to one of the second estimates: and determines an angle of detection of the detector device from at least one of the identified one of the first estimates and the identified one of the second estimates (claim 1, column 7 lines 13-42).

Claim 22:
U.S. Patent No. 10,809,737 teaches:
The detector device of claim 21, wherein the processor determines the angle of detection based on the one of the first estimates being equal in value to the one of the second estimates (claim 6, column 8 line 15-17).

Claim 23:
U.S. Patent No. 10,809,737 teaches:
The detector device of claim 21, wherein the processor determines the angle of detection based on the one of the first estimates being within a selected range of the one of the second estimates (claim 1, column 7 lines 13-42).

Claim 24:
U.S. Patent No. 10,809,737 teaches:
The detector device of claim 21, wherein each of the first estimates is associated with an interval and a number of the intervals is based on the first spacing (claim 4, column 7 lines 65 – column 8 line 6).

Claim 25:
U.S. Patent No. 10,809,737 teaches:
The detector device of claim 21, wherein the first receivers and the second receivers are arranged in a one-dimensional array, the processor treats the array of receivers as a multiple-dimensional array wherein the first receivers are in a first dimension and the second receivers are in a second dimension, the first estimates are in the first dimension, and the second estimates are in the second dimension (claims 2-3, column 7 lines 43-64).

Claim 26:
U.S. Patent No. 10,809,737 teaches:
The detector device of claim 25, wherein a first distance dl separates each second receiver from the one of the first receivers on a first side of the second receiver; a second distance d2 that is larger than the first distance separates each second receiver from the one of the first receivers on a second, opposite side of the second receiver: the first spacing is equal to a third distance d 1 + d2 that is a sum of the first and second distance, the second receivers are separated from each other by a second spacing between adjacent ones of the second receivers; and the second spacing is equal to the third distance (claim 1, column 7 lines 13-42).

Claim 27:
U.S. Patent No. 10,809,737 teaches:
The detector device of claim 25, wherein the angle of detection is an angle in the one dimension (claim 7, column 8 lines 18-19).

Claim 28:
U.S. Patent No. 10,809,737 teaches:
The detector device of claim 21, wherein a first distance dl separates each second receiver from the one of the first receivers on a first side of the second receiver; a second distance d2 that is larger than the first distance separates each second receiver from the one of the first receivers on a second, opposite side of the second receiver; the first spacing is equal to a third distance dI + d2 that is a sum of the first and second distance; and the second spacing is equal to the third distance (claim 1, column 7 lines 13-42).

Claim 29:
U.S. Patent No. 10,809,737 teaches:
The detector device of claim 21, wherein the receivers respectively comprise an antenna (claim 1, column 7 lines 13-42).

Claim 30:
U.S. Patent No. 10,809,737 teaches:
A method of determining an angle of detection, the method comprising: determining a plurality of first estimates of an angle of detection from a plurality of first receivers separated by a first spacing between adjacent ones of the first receivers; determining a plurality of second estimates of the angle of detection from a plurality of second receivers that are staggered with the first receivers such that each second receiver is offset from a center of the first spacing between adjacent ones of the first receivers on opposite sides of the second receiver: identifying which one of the first estimates is closest in value to one of the second estimates; and determining an angle of detection of the detector device from at least one of the identified one of the first estimates and the identified one of the second estimates (Claim 8 and claim 1, column 7 lines 13-42).
Claim 31:
U.S. Patent No. 10,809,737 teaches:
The method of claim 30, wherein determining the angle of detection is based on the one of the first estimates being equal in value to the one of the second estimates (claim 6, claim 13).
Claim 32:
U.S. Patent No. 10,809,737 teaches:
The method of claim 30, wherein determining the angle of detection is based on the one of the first estimates being within a selected range of the one of the second estimates (claim 8, claim 1).

Claim 33:
U.S. Patent No. 10,809,737 teaches:
The method of claim 30, wherein each of the first estimates is associated with an interval and a number of the intervals is based on the first spacing (claim 11 and claim 4, claim 16).

Claim 34:
U.S. Patent No. 10,809,737 teaches:
The method of claim 30, wherein the first receivers and the second receivers are arranged in a one-dimensional array, the method includes treating the array of receivers as a multiple-dimensional array wherein the first receivers are in a first dimension and the second receivers are in a second dimension, the first estimates are in the first dimension, and the second estimates are in the second dimension (claims, 9-10, claims 2-3, claim 15).


Claim 35:
U.S. Patent No. 10,809,737 teaches:
The method of claim 34, wherein a first distance dl separates each second receiver from the one of the first receivers on a first side of the second receiver; a second distance d2 that is larger than the first distance separates each second receiver from the one of the first receivers on a second, opposite side of the second receiver: the first spacing is equal to a third distance d 1 + d2 that is a sum of the first and second distance, the second receivers are separated from each other by a second spacing between adjacent ones of the second receivers; and the second spacing is equal to the third distance (claim 1, claim 8, claim 15).

Claim 36:
U.S. Patent No. 10,809,737 teaches:
The method of claim 34, wherein the angle of detection is an angle in the one dimension (claim 7, claim 14, claim 19).

Claim 37:
U.S. Patent No. 10,809,737 teaches:
The method of claim 30, wherein a first distance dl separates each second receiver from the one of the first receivers on a first side of the second receiver; a second distance d2 that is larger than the first distance separates each second receiver from the one of the first receivers on a second, opposite side of the second receiver; the first spacing is equal to a third distance dI + d2 that is a sum of the first and second distance; and the second spacing is equal to the third distance (claim 1, claim 8, claim 15).

Claim 38:
U.S. Patent No. 10,809,737 teaches:
A non-transitory storage medium including a plurality of instructions that, when executed by a processor, cause the processor to determine a plurality of first estimates of an angle of detection from a plurality of first receivers separated by a first spacing between adjacent ones of the first receivers; determine a plurality of second estimates of the angle of detection from a plurality of second receivers that are staggered with the first receivers such that each second receiver is offset from a center of the first spacing between adjacent ones of the first receivers on opposite sides of the second receiver; identify which one of the first estimates is closest in value to one of the second estimates; and determine an angle of detection from at least one of the identified one of the first estimates and the identified one of the second estimates (claim 1, claim 8, claim 15).

Claim 39:
U.S. Patent No. 10,809,737 teaches:
The non-transitory storage medium of claim 38, wherein the plurality of instructions include instructions that cause the processor to determine the angle of detection based on the one of the first estimates being equal in value to the one of the second estimates (claim 6, claim 13).

Claim 40:
U.S. Patent No. 10,809,737 teaches:
The non-transitory storage medium of claim 38, wherein the plurality of instructions include instructions that cause the processor to determine the angle of detection based on the one of the first estimates being within a selected range of the one of the second estimates (claim 1, claim 8, claim 15).

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,416,608. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application would have been obvious to one of ordinary skill in the art in view of the claims of the U.S. Patent No. 10,416,608.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28-29, 30-35, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Natsume (US 2016/0104946) in view of Bose et al (US 2009/0067286).
Claim 21, similarly claims 30 and 38:
Natsume teaches the following subject matter:
A detector device, comprising a processor that 
determines a plurality of first estimates of an angle of detection from a plurality of first receivers separated by a first spacing between adjacent ones of the first receivers (Figures 2-4 and starting 0065 for figure 3 and 0074 for figure 4 teaches spacing for transmission series of antennas with its emission and reception points); 
determines a plurality of second estimates of the angle of detection from a plurality of second receivers that are staggered with the first receivers such that each second receiver (0057-0065 teaches reception antenna elements to detect wide angle ranges, detect angle range) 
identifies which one of the first estimates is closest in value to one of the second estimates: and determines an angle of detection of the detector device from at least one of the identified one of the first estimates and the identified one of the second estimates (0106 teaches approximating/estimating of the signals in the range of azimuth, which is include first and second).
Natsume does not teach the concept of different spacing, which is taught by Bose et al:
is offset from a center of the first spacing between adjacent ones of the first receivers on opposite sides of the second receiver (0008 teaches plurality of sensor with different transmitter/receiver spacing).
Natsume and Bose et al are both in the field of image/signal analysis, especially with regarding to signal that are capture with special consideration regarding detector spacing such that the combine outcome is predictable.
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Natsume by Bose et al concerning spacing of detectors for selected frequency and phase difference as disclosed by Bose et al in paragraph 0008.

Natsume and Bose et al above both teach the elements of detectors/transmitter-receiver having different spacing and arrangement. It would have been obvious to one skill in the art at the time of the invention to modify Natsume by Bose et al regarding different arrangement/spacing of detectors/transmitter-receiver that would obtain the optimum or desire affect for its function. Since the arrangement of the detectors/transmitter-receiver are for automotive vehicles and each of these automotive vehicles have different shape, size and requirement it would be predictable that different arrangement of combinations of d1, d2 and d3, It would have been obvious to one having ordinary skill in the art at the time the invention was made to Natsume, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).




Claim 22, similarly claims 31 and 39:
Bose et al further teaches:
The detector device of claim 21, wherein the processor determines the angle of detection based on the one of the first estimates being equal in value to the one of the second estimates (starting 0008 teaches plurality of sensor with different transmitter/receiver spacing).

Claim 23, similarly claims 32 and 40:
Natsume further teaches:
The detector device of claim 21, wherein the processor determines the angle of detection based on the one of the first estimates being within a selected range of the one of the second estimates (0057 teaches reception antenna elements to detect wide angle ranges, detect angle range; 0106 teaches approximating/estimating of the signals in the range of azimuth, which is include first and second).

Claim 24, similarly claims 33:
Bose et al further teaches:
The detector device of claim 21, wherein each of the first estimates is associated with an interval and a number of the intervals is based on the first spacing (starting 0008 teaches plurality of sensor with different transmitter/receiver spacing).

Claim 25, similarly claims 34:
Natsume further teaches:
The detector device of claim 21, wherein the first receivers and the second receivers are arranged in a one-dimensional array, the processor treats the array of receivers as a multiple-dimensional array wherein the first receivers are in a first dimension and the second receivers are in a second dimension, the first estimates are in the first dimension, and the second estimates are in the second dimension (starting 0013 teaches incoming azimuths in three/multi-dimensions in first and second directions of the antenna).

Claim 26, similarly claim 35:
Bose et al further teaches:
The detector device of claim 25, wherein a first distance dl separates each second receiver from the one of the first receivers on a first side of the second receiver; a second distance d2 that is larger than the first distance separates each second receiver from the one of the first receivers on a second, opposite side of the second receiver: the first spacing is equal to a third distance d 1 + d2 that is a sum of the first and second distance, the second receivers are separated from each other by a second spacing between adjacent ones of the second receivers; and the second spacing is equal to the third distance (starting 0008 teaches plurality of sensor with different transmitter/receiver spacing).

Claim 28, similarly claim 37:
Bose et al further teaches:
The detector device of claim 21, wherein a first distance dl separates each second receiver from the one of the first receivers on a first side of the second receiver; a second distance d2 that is larger than the first distance separates each second receiver from the one of the first receivers on a second, opposite side of the second receiver; the first spacing is equal to a third distance dI + d2 that is a sum of the first and second distance; and the second spacing is equal to the third distance (starting 0008 teaches plurality of sensor with different transmitter/receiver spacing).


Claim 29:
Natsume further teaches:
The detector device of claim 21, wherein the receivers respectively comprise an antenna (abstract teaches antenna).

Claims 27 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Natsume (US 2016/0104946) and Bose et al (US 2009/0067286) as applied to claim 25 and claim 30 above, and further in view of Wiegand (US 6,700,536).
Claim 27, similarly claim 38:
Natsume and Bose et al teaches all the subject matter above, but the following is taught by Wiegand:
The detector device of claim 25, wherein the angle of detection is an angle in the one dimension (Abstract teaches plurality of digital processors for arrival in one dimension).
Natsume, Bose et al and Wiegand are both in the field of image/signal analysis, especially with regarding to signal that are capture with special consideration regarding detector spacing such that the combine outcome is predictable.
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Natsume and Bose et al by Wiegand regarding angel of detection in one dimension provide spectral sperarion as disclosed by Wiegand in column 5 starting line 65 to column 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujita (US 2005/0024261) teaches Radar device for vehicle and method for adjusting mount angle for mounting radar device on vehicle
Shima (US 2007/0052581) teaches Radar apparatus
ITOH (US 2012/0242531) teaches CALCULATION DEVICE FOR RADAR APPARATUS, RADAR APPARATUS AND CALCULATION METHOD
Tsai et al (US 2015/0097717) teaches METHOD AND ELECTRONIC APPARATUS FOR ANGLE ESTIMATION VERIFICATION
KISHIGAMI et al (US 2015/0247924) teaches RADAR APPARATUS
ALCALDE (US 2016/0091595) teaches RADAR SYSTEM AND METHOD FOR VIRTUAL ANTENNA SIGNALS
Szatmary et al (US 2016/0378117) teaches BISTATIC OBJECT DETECTION APPARATUS AND METHODS
Maher et al (US 2018/0231636) teaches INCREASING PERFORMANCE OF A RECEIVE PIPELINE OF A RADAR WITH MEMORY OPTIMIZATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656